Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 1 of 22




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
JANE DOE,

                              Plaintiff,

               -against-


PRIMERO REORGANIZED
SCHOOL DISTRICT RE-2,
BOARD OF EDUCATION OF THE
PRIMERO SCHOOL DISTRICT,
WILLIAM NACCARATO, Individually and
In His Official Capacity as agent of the
Primero reorganized School District RE-2,
TRISH SANCHEZ, Individually and in Her
Official Capacity As agent of the Primero
Reorganized School District RE-2, DARIUS
LOPEZ, ZANDER LAMORIE, and DEBRA
VELASQUEZ

                              Defendants.


______________________________________________________________________________
               PLAINTIFF’S MOTION FOR LEAVE TO RESTRICT ACCESS
                              PURSUANT TO D.C. Colo. L. R 7.2
______________________________________________________________________________
       Plaintiff Jane Doe, (“Plaintiff”) by her attorneys, Nesenoff & Miltenberg, LLP and

Campbell, Killin, Britain, and Ray LLC, and pursuant to D.C. Colo. L. Civ. R. 7.2, hereby seeks

authorization to file a Complaint in the above-captioned matter as a pseudonymous Plaintiff,

restricting access of the true identity of Plaintiff to the Court and parties. Plaintiff requests a

Level 1 restriction. In light of the serious nature of the allegations contained in the Complaint, a

copy of which is attached, as Exhibit “A”, Plaintiff should be permitted to proceed in this action

as a “Jane Doe” plaintiff.
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 2 of 22




       Plaintiff is justifiably concerned about the possibility of acts of reprisal that could further

prevent Plaintiff from proceeding with her college and future endeavors, and inflict further

severe academic, financial and/or mental and emotional harm. Plaintiff's identity, as described in

the Complaint, should not be made available to the general public due to the highly personal,

sexually explicit and confidential nature of the allegations in said Complaint, and due to her

status as a minor at the time of the events described in the Complaint. Plaintiff further informs

the Court that she anticipates moving for a Protective Order at a later date requesting that

Defendants be prohibited from ever disclosing the true identify of Plaintiff.

                                   STATEMENT OF FACTS

Plaintiff Is Repeatedly Sexually Assaulted

       In or around July of 2017, Plaintiff, then sixteen (16) years old, was enrolled as a student

at Trinidad High School in Trinidad, Colorado. Prior to enrolling in Trinidad High School,

Plaintiff had been enrolled in the defendant Primero Reorganized School District RE-2

(“Primero” or the “School”).

       Since an early age, Plaintiff had been acquainted with two Primero students, defendant

Darius Lopez (“Defendant Lopez”) and defendant Zander Lamorie (“Defendant Lamorie” and

together with Defendant Lopez the “Assaulting Defendants”).

       On or about the evening of July 7 and early morning of July 8, 2017, following volleyball

practice, Plaintiff left to go to a party at defendant Debra Velasquez’s (“Defendant Velasquez”)

home in Weston, Colorado. Prior to the house party, Plaintiff and a group of friends, including

the Assaulting Defendants, decided to stop at a nearby river. While at the river, Plaintiff drank

alcohol and smoked marijuana. Although Plaintiff had previously smoked marijuana, she did not

have much experience with either alcohol or marijuana, and had never mixed the two substances.




                                                 2
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 3 of 22




       At approximately 9 or 10 p.m., the group left the river and headed back to Defendant

Velasquez’s house. The adults present at the house at the time the group arrived, and throughout

the remainder of the night, included Defendant Velasquez and defendant Trish Sanchez

(“Defendant Sanchez”). Upon information and belief, Defendant Velasquez and Defendant

Sanchez were aware that everyone in the group of students was below the legal drinking age and

knowingly permitted the minors to consume alcohol and illegal substances while at and within

Defendant Velasquez’s home.

       While at Defendant Velasquez’s house, Plaintiff and the other children socialized outside

around a firepit. Plaintiff continued to drink alcohol, an estimated eight (8) beers, and smoked

more marijuana from a joint. Throughout the night, the Assaulting Defendants continued to taunt

Plaintiff by tapping their laps to get her to sit on them and at one point, Defendant Lopez forcibly

placed Plaintiff on his lap. At that point, the group went inside the home, leaving Plaintiff and

the Assaulting Defendants alone by the outside firepit.

       While left outside by the firepit with the Assaulting Defendants, Plaintiff began to

strongly feel the effects of the alcohol and marijuana she had consumed. Plaintiff began to feel

extremely light-headed and tired, had severe difficulty staying awake while outside, and suffered

from blurred vision.; she did not feel like herself and lost control of her surroundings. Plaintiff

was unable to support herself or walk freely and had to rely on Defendant Lopez to escort and

navigate her around her environment. At some point, Defendant Lopez put out the fire in the

firepit and escorted Plaintiff into the house. Defendant Lamorie followed.

       Plaintiff recalls being led through the home where the other members of the group of

students and Defendants Velasquez and Sanchez were present. Defendant Lopez brought

Plaintiff to a bedroom inside the household. Defendant Lamorie followed them inside.




                                                 3
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 4 of 22




        When Plaintiff reached the foot of the bed, Plaintiff crawled into the bed still fully

clothed. Plaintiff was wearing a long sleeve pull-over t-shirt, sports bra, underwear, and

volleyball sweatpants. Once Plaintiff got into the bed, the Assaulting Defendants entered the bed,

one on either side of Plaintiff leaving, little space between their bodies. At that time, Defendant

Lopez, Defendant Lamorie and Plaintiff were all fully clothed. Thereafter, Plaintiff lost

consciousness.

        Plaintiff eventually came to after some time to discover Defendant Lopez and Defendant

Lamorie working in tandem to remove her clothing, with each boy pulling down different sides

of Plaintiff’s pants. Plaintiff noticed that while Defendant Lamorie was still clothed, Defendant

Lopez had removed all of his clothing and was in the bed naked. Plaintiff tried to grab at her

pants to bring them back up and get away from the Assaulting Defendants. However, realizing

that Plaintiff had awoken, Defendant Lopez got on top of Plaintiff, forced open her mouth, and

orally raped Plaintiff.

        While Defendant Lopez forced Plaintiff to perform oral sex on him, he repeatedly and

maliciously told Plaintiff to “just take it.” While Plaintiff was being orally raped by Defendant

Lopez, upon information and belief, Defendant Lamorie had succeeded in removing Plaintiff’s

sweatpants and underwear. Plaintiff physical felt herself being penetrated by something

vaginally, but she could not determine what it was she had been penetrated with at the time.

        Plaintiff thereafter went in and out of consciousness as Defendant Lopez and Defendant

Lamorie took turns raping her and violating her body. Every time Plaintiff was able to regain

consciousness, she tried to push Defendant Lopez and Defendant Lamorie off of her and escape

this terrible ordeal but the Assaulting Defendants repeatedly over-powered her and continued to

violate her in multiple ways.




                                                4
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 5 of 22




       When Plaintiff next awoke, her sweatpants and underwear were completely off, and her

shirt and sports bra were pushed up above her chest, exposing her breasts. At such time

Defendant Lamorie was naked and had placed his lower body weight on top of Plaintiff,

supporting his upper body with his arms and hands next to Plaintiff’s head. Defendant Lamorie

continued to rape Plaintiff, forcibly penetrating Plaintiff vaginally with his penis. Eventually,

Defendant Lamorie finished and got off from on top of Plaintiff.

       Almost immediately, Defendant Lopez replaced Defendant Lamorie and climbed on top

of Plaintiff. Plaintiff told Defendant Lopez to “STOP” and “get off” of her. Defendant Lopez

continued to hold Plaintiff down and proceeded to again forcibly rape Plaintiff. Plaintiff

repeatedly told Defendant Lopez “no” and tried to push him off of her but found that she was

unable to do so.

Defendant Lopez continued to forcibly rape Plaintiff vaginally until finally he finished and

Plaintiff was able to escape the room.

Plaintiff Reports the Assault to Her Friends and Family

       The morning after the assault, Plaintiff woke up to severe vaginal and abdominal pain.

She felt very unsteady on her feet and was severely sore. Plaintiff was in disbelief about what

happened to her. While still at Defendant Velasquez’s house, Plaintiff confided in her friend “J”

what the Assaulting Defendants had done to her the night before – that they had taken turns

raping her in the bedroom. “J” advised Plaintiff to confront the Assaulting Defendants but she

was too afraid.

       While at Defendant Velasquez’s home, Plaintiff’s former boyfriend - who she was

friends with at the time - contacted her about a group message he had received wherein




                                               5
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 6 of 22




Defendant Lopez and Defendant Lamorie bragged about “smashing”1 a girl. Plaintiff told him

that she did not want to have sex with either of the boys and that she had tried to stop them and

fight them off. Plaintiff’s then boyfriend told Plaintiff that she had been raped and encouraged

her to report it. Plaintiff immediately started to cry.

           Eventually, Plaintiff’s mother came to learn that “something” had happened to Plaintiff at

Defendant Velasquez’s house. When Plaintiff’s mother asked Plaintiff, she told her about the

assault. Plaintiff’s mother immediately took Plaintiff to the local police precinct where they put

in a complaint against Defendant Lopez and Defendant Lamorie. Both boys were subsequently

arrested.

           After learning about her daughter’s assault, Plaintiff’s mother also contacted the adults

who had been present at the house the previous night but who had utterly failed to ensure her

daughter’s safety, allowing underage persons to consume alcohol and drugs and failing to stop

the brutal assault on Plaintiff. Plaintiff’s mother spoke with Defendant Sanchez and told her what

had happened the previous night. In response, Defendant Sanchez told Plaintiff’s mother that she

should report the incident.

           Upon information and belief, as an agent and faculty member of the School, Defendant

Sanchez was a mandatory reporter under Colorado State Education Law and was therefore

required to report Plaintiff’s assault to all appropriate authorities. Upon information and belief,

aside from advising Plaintiff’s mother to file her own complaint, Defendant Sanchez took no

further steps to report the assault to an authoritative body, nor to any of the co-defendants.

Plaintiff’s Family Reports the Rape to the School and Asks for an Investigation

           At the time of the assault, Plaintiff was enrolled as a student at Trinidad but attended

practice at Primero and used Primero’s facilities for extra-curricular activities and programs. On
1
    Upon information and belief, the term “smash” is crude slang for having sex with a person.




                                                           6
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 7 of 22




or about July 9, 2017, Plaintiff’s father spoke over the phone with the School’s superintendent,

defendant William Naccarato (“Defendant Naccarato”), and informed him about Plaintiff’s rape

and the Assaulting Defendants’ arrests. Upon information and belief, at the time of the assault,

the School maintained, and continues to maintain, policies and procedures for reporting,

investigating, and adjudicating complaints of sexual misconduct, harassment, and discrimination.

       Initially, Defendant Naccarato seemed outraged by what had happened to Plaintiff and

said that Primero would look out for Plaintiff. Defendant Naccarato spoke about putting into

place a “safety plan” for Plaintiff and outlined what that safety plan would consist of. Defendant

Naccarato assured Plaintiff’s father that the Assaulting Defendants, who both played on the

School’s football team and later the School’s basketball team, would not be allowed on the

School’s grounds and that arrangements would be made for them not to travel with Plaintiff

during sports games and practices.

       Plaintiff’s father asked for an official investigation into Plaintiff’s rape and, based on his

conversations with Defendant Naccarato, was confident Defendants would look into the matter

appropriately. Indeed, due to Defendants’ response to Plaintiff’s father’s report, Plaintiff’s

parents felt strongly enough that the situation would be treated properly that Plaintiff’s parents

enrolled Plaintiff in Defendant Primero. Sadly, however, Plaintiff’s family’s trust was misplaced.

Despite assurances from Defendants, Plaintiff continued to be tormented by Primero students,

including Defendant Lopez’s cousin, about the rape. Plaintiff found it exceedingly difficult to be

at Primero where she would have to face the Assaulting Defendants, and their friends and family,

daily. In addition, it quickly appeared to Plaintiff and her family that the School was not taking

any steps to protect her or investigate her rape.

Plaintiff’s Father Learns that Plaintiff
Was Not the First Girl Targeted and Victimized by the Assaulting Defendants




                                                    7
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 8 of 22




       In addition to speaking with Defendant Naccarato directly about Plaintiff’s assault,

Plaintiff’s father also reached out directly to several members of the defendant School Board (the

“Board”) to inform the Board directly about what had happened. Upon doing so, Plaintiff’s

father learned distressing news – his daughter was not the first girl victimized by the Assaulting

Defendants. Worse, the School and the Board had known all along about the boys’ predatory

habits and had done nothing to prevent such terrible acts from happening again.

Despite Assurances, and a Court Order to Keep Plaintiff Safe,
Defendants Continue to Allow the Boys Access to Plaintiff and Protect Her Rapists

       Throughout her adolescence, whether or not she was enrolled as a student at the School,

Plaintiff participated in different sports teams, specifically basketball and volleyball, through

programs administered by the School. In addition, while enrolled at other schools, Plaintiff

would visit the School to play sports as a part of her regularly scheduled team games. In

addition, both Defendant Lopez and Defendant Lamorie played basketball for and at Primero.

Moreover, Defendant Sanchez was the girls’ assistant basketball coach and therefore present for

the majority of, if not all, sporting events at and for Primero.

       Understandably, Plaintiff and her family were apprehensive that Plaintiff would be forced

to interact with, or at a minimum encounter, Defendant Lopez and/or Defendant Lamorie and/or

Defendant Sanchez while engaging in sports at the School. In addition, Plaintiff and her family

were apprehensive that Plaintiff would encounter Defendant Sanchez while engaged in sports at

the School, as Defendant Sanchez had been present at the home during Plaintiff’s rape and had,

at least since learning about the Assault, done nothing to investigate the attack on Plaintiff by

Defendants Lopez and Lamorie.

       Throughout the criminal complaint proceedings, Plaintiff’s parents continued to keep

Defendants apprised of what was happening in court; Plaintiff’s parents provided Defendant




                                                  8
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 9 of 22




Naccarato a copy of Plaintiff’s complaint and allegations, as well as copies of Plaintiff’s

restraining orders against the Assaulting Defendants. Upon reviewing the court-ordered

restraining orders, and listening to Plaintiff’s concerns, Defendant Naccarato assured Plaintiff’s

father that the Assaulting Defendants would not be allowed on premises and that arrangements

would be made for separate travel accommodations to keep the Assaulting Defendants and

Plaintiff separated at all possible times.

        Defendant Naccarato’s assurances were mere empty promises, however, as Defendants

allowed the boys to continue participating in the School and school activities as though nothing

had happened. Indeed, when Plaintiff returned to the School to attend Primero’s summer sport’s

camps, she immediately saw that both Defendant Lopez and Defendant Lamorie were in

attendance.

        In addition, it did not appear as though any of the faculty or staff at the camps saw any

reason why the Assaulting Defendants should not be in attendance. Plaintiff’s father immediately

approached one of the staff members at the camp and told them the situation – that Plaintiff had

been raped by Defendant Lopez and Defendant Lamorie and that the boys were supposedly

prohibited from attending the School or the Primero summer camps. Shockingly, Plaintiff and

her family learned that no one had been advised of this and that Defendant Naccarato had not

taken a single step to protect Plaintiff despite his knowledge of Plaintiff’s fears of running into

the Assaulting Defendants, and the court issued restraining orders prohibiting the Assaulting

Defendants from being near Plaintiff. When Plaintiff’s father confronted Defendant Naccarato

about this, Defendant Naccarato feigned ignorance and shock, and said that he would look into it

right away. However, nothing was ever done and the Assaulting Defendants continued to be




                                                9
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 10 of 22




permitted to attend the School and the sports camp, prohibiting Plaintiff from actively

participating in such activities.

        In addition, Defendants continued to permit Defendant Sanchez to serve as a coach at the

School and attend sporting events in an official capacity despite representations to the contrary.

Indeed, at one such sports game, Defendant Sanchez was seen working the ticket booth, meaning

that if Plaintiff wished to attend a sporting event, she would have to come face to face with the

woman who had utterly failed to protect her from being repeatedly sexually assaulted just mere

months prior.

Plaintiff’s Father Is Accused of Being Too Aggressive
After He Continued to Advocate for a School Investigation into Plaintiff’s Rape

        Plaintiff’s father continued to press Defendants to initiate an investigation into the rape of

his daughter, consistent with Defendant Naccarato’s assurances and Primero’s policies and

procedures.

        Plaintiff’s father shockingly learned that, despite apprising Defendant Naccarato about

the assault in July of 2017, by the end of the summer Defendant Nacarrato had still not discussed

Plaintiff’s rape or her and her family’s request for an investigation with the Board. The only

information the Board had was that provided to it by Plaintiff’s father.

        Plaintiff’s family began to push even more strongly for an investigation into the

Assaulting Defendants’ conduct, as well as an investigation into Defendant Sanchez’s

involvement and potential repercussions against the adults involved in and/or present for the

assault, namely Defendant Sanchez and Defendant Velasquez. In response, Defendants

unequivocally refused to investigate Plaintiff’s complaints and made it clear that no disciplinary

or other actions would be taken against the Assaulting Defendants or any of the adults involved.




                                                 10
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 11 of 22




Rather, Defendants lashed out at Plaintiff and Plaintiff’s family, lodging a complaint and

accusing them of being “too aggressive” and harassing the Board about Plaintiff’s assault.



Defendants Continue to Victimize Plaintiff

          As she had done before, Plaintiff intended to register to play basketball for the 2017/2018

academic year but, when she attempted to do so, was summarily denied access. Plaintiff was

utterly destroyed – not only would the School refuse to investigate her assault, now the School

was barring her from access to educational and extra-curricular activities without any basis or

reason.

          Plaintiff’s father asked several Board members for a reason as to why Plaintiff was not

allowed back onto the School’s basketball team after she complained about the Assault to

Defendant Naccarato. Indeed, up until that point, the School’s head basketball coach had been

encouraging Plaintiff to play and, upon information and belief, did not have enough players for

the team that season signed up.

          In response, curiously, the School’s principal contacted Plaintiff’s family and stated that

since Plaintiff had attempted to join the School’s team after the deadline to sign up had expired,

she would not be allowed onto the team as a matter of course. Such a reason was nothing more

than an excuse to exclude Plaintiff from the School.

Plaintiff Is Left in Utter Turmoil

          As a direct and foreseeable result of the sexual assault and Defendants’ refusal to offer

Plaintiff any meaningful support, Plaintiff’s mental and emotional health suffered greatly.

Plaintiff was made to feel ashamed of what had happened to her, and felt absolutely helpless as

at seemingly every step, Defendants failed to put her needs first in favor of protecting her rapists.




                                                  11
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 12 of 22




        The School’s male students intentionally sexually assaulted Plaintiff, and in the process

humiliated, degraded, and violated her, thereby robbing her of her dignity, and causing her

severe emotional distress and lifelong damage. Indeed, not only has Plaintiff been forced to treat

with a mental health provider, the trauma caused by Defendants’ collective actions has caused

physical injuries and impaired her ability to engage in everyday life, including her ability to

engage in further consensual sexual relationships.

        Adding insult to injury, as outlined above, Defendants intentionally placed Plaintiff’s

complaints on the proverbial back burner, forcing Plaintiff and her family to repeatedly plea for

help. Meanwhile, the Assaulting Defendants were permitted to continue participating in the

school and in Primero’s educational and extra-curricular activities, seemingly without any

consequences. Defendants made every accommodation for Plaintiff’s assaulters and, in the end,

permitted them to continue with their educational careers at the School without incident, doing

everything Defendants could to hide Plaintiff’s complaints.

        As a direct and proximate result of Defendants’ unlawful actions, Plaintiff has suffered

significant emotional injuries. Plaintiff has been traumatized, deprived of happiness and a feeling

of security, and suffers daily from feelings of hopelessness and the inability to move on in her

life from this tragic event.

        In light of these facts, Plaintiff should be permitted to protect her identity by filing the

Complaint under a pseudonym. Plaintiff is prepared to provide a statement of her true identity

under seal, upon the Court’s request.

                                          ARGUMENT

        Federal Rule of Civil Procedure 10(1) requires that “every pleading” in federal court

“must name all the parties.” Fed. R. Civ. P. 10(a). However, “the rule is not absolute.” Plaintiff B




                                                12
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 13 of 22




v. Francis, 631 F.3d 1310, 1315 (11 Cir. 2011). It is within the district court’s discretion to

determine whether a plaintiff should be permitted to proceed under a pseudonym. M.M. v.

Zavaras, 139 F.3d 798, 802 (10th Cir. 1998). In weighing circumstances to allow a party to

proceed under a pseudonym, “the Court weighs plaintiff's interests in privacy against the public's

interest in access to open court proceeding” Patton v. Entercom Kansas City, LLC, 2013 WL

3524157 (July 11, 2013, D-Ka) see also. Zavaras, supra. “The Court exercises “informed

discretion” when deciding whether to allow a plaintiff to proceed under the cloak of anonymity”

Patton, supra, quoting Zavaras 139 F.3d. at 803.

       Generally, in determining whether to permit a party to proceed anonymously, a court

“must balance the need for anonymity against the general presumption that parties’ identities are

public information and the risk of unfairness to the opposing party.” Does I Thru XXIII v.

Advanced Textile Corp., 214 F. 3d 1058, 1068 (9th Cir. 2000). See also, Plaintiff B v. Francis,

631 F.3d at 1315-16 (“A party may proceed anonymously in a civil suit in federal court by

showing that he has a substantial privacy right which outweighs the customary and

constitutionally-embedded presumption of openness in judicial proceedings.”)(internal quotation

marks omitted); Doe v. Stegall, 653 F.2d 180, 183 (5 Cir. Unit A Aug.1981) (Holding that, in

evaluating whether a plaintiff has shown that he has [a substantial privacy right], the court should

“carefully review all the circumstances of a given case and then decide whether the customary

practice of disclosing the plaintiff’s identity should yield to the plaintiff’s privacy

concerns”)(emphasis in original); Grottano v. City of New York, 2016 WL 2604803, at *1

(S.D.N.Y. Mar. 30, 2016) (quoting Michael v. Blomberg L.P., 2015 WL 585592, at *3 (S.D.N.Y.

Feb. 11, 2015) (“The central inquiry in determining whether a plaintiff may proceed




                                                13
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 14 of 22




pseudonymously is a balancing of a plaintiff’s interest in anonymity … against both the public

interest in disclosure and any prejudice to the defendant”))) (internal quotation marks omitted).

       Many federal courts have permitted parties to proceed anonymously when special

circumstances arise. Generally, courts allow the use of pseudonyms “[w]here it is necessary…to

protect a person from harassment, injury, ridicule or personal embarrassment….” U.S. v. Doe,

665 F.2d 920, 922 (9th Cir. 1977) (citing U.S. v. Doe, 556 F.2d 391, 393 (6th Cir. 1977)). Courts

“must balance the need for anonymity against the general presumption that parties’ identities are

public information and the risk of unfairness to the opposing party.” Does I Thru XXIII v.

Advanced Textile Corp., 214 F. 3d 1058, 1068 (9th Cir. 2000).

       The Tenth Circuit has repeatedly looked to the Eleventh Circuit’s jurisprudence when

deciding a motion to proceed anonymously. See Doe v. Merck & Co., Inc., 2012 WL 555520, at

*2 (D.Co. Feb. 17, 2012) (“The Tenth Circuit historically has looked to the Eleventh Circuit’s

jurisprudence regarding whether a plaintiff should be allowed to proceed anonymously”). The

Elevneth Circuit has enumerated three contexts in which a pseudonym is appropriate: “1) matters

of a highly sensitive and personal nature; 2) cases involving a real danger of physical harm; and

3) instances where the injury litigated against would be incurred as a result of the disclosure of

the plaintiff’s identity.” See Doe v. Merck & Co., Inc., 2012 WL 555520, at *2 (quoting

Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (citing Doe v. Frank, 951 F.2d 320,

324 (11th Cir. 1992)). See also, M.M. v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998).

       As outlined below, a balancing of these factors leads to the inevitable conclusion that

Plaintiff must be permitted to proceed anonymously in this litigation.

   A. The litigation involves matters that are highly sensitive and of a personal nature.




                                                14
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 15 of 22




   Plaintiff should be permitted to proceed under a pseudonym given the highly sensitive and

personal nature of this litigation and the facts and circumstances underlying Plaintiff’s claims

which is only exacerbated by the fact that Plaintiff was a minor when the alleged events took

place. Plaintiff does not merely contend that the revelation of her name would result in

embarrassment or public humiliation. Rather, Plaintiff notes the highly sensitive nature and

privacy issues that could be involved with being publicly identified as a rape victim, particularly

in light of the fact that the sexual assaults in question happened when Plaintiff was a minor,

specifically 16-years old.

       In fact, due to the highly sensitive nature of the circumstances surrounding this litigation

and the overwhelming public interest in protecting victims of sexual assault, numerous courts

around the country have permitted victims of sexual assault and plaintiffs alleging similar claims

to proceed anonymously. See e.g. Merck & Co., Inc., at *2 (noting that the use of a pseudonym is

appropriate when the case involves injuries “of a sexual nature [which] may be personal,

sensitive, and intimate”); Doe v. Boulder Valley Sch. Dist. No. RE-2, 2011 WL 3820781, at *2

(D.Co. Aug. 30, 2011) (finding that “plaintiffs’ allegations of sexual misconduct and unlawful

sexual contact involve intensely personal issues so rare as to warrant sealing the unredacted

complaint”); Plaintiff B. v. Francis, 631 F.3d 1310, 1316-17 (11th Cir. 2011) (finding that

anonymity was appropriate where the issues involved – “descriptions of the plaintiffs in various

stages of nudity and engaged in explicit sexual conduct while they were minors” – “could not be

of a more sensitive and highly personal nature”); Prasad v. Cornell Univ., 2016 WL 3212079

(N.D.N.Y. Feb. 24, 2016) (permitting identification of alleged victim of sexual assault as “Jane

Doe” during proceedings); Grottano v. the City of New York, 2016 WL 2604803 (S.D.N.Y. Mar.

30, 2016); Doe No. 2 v. Kolko, 242 F.R.D. 193 (E.D.N.Y. 2006); Doe v. Penzato, 2011 WL




                                                15
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 16 of 22




1833007 (N.D.Ca. May 13, 2011); Doe v. Evans, 202 F.R.D. 173 (E.D.Pa. 2001); Doe v. Western

Am. Province of the Capuchin Franciscan Friars, 2015 WL 8770017 (D. Or. Dec. 13, 2015)

(allowing the plaintiff to proceed as “Jane Doe” in light of the “accepted practices of the federal

courts of the United States, allowing those who have been victims of sexual assault and/or who

fear reprisals from the particular litigation to commence cases under assumed names”); Doe v.

Cabrera, 301 F.R.D. 1 (D.D.C. 2014) (allowing victim of sexual assault to proceed as a “Jane

Doe” plaintiff); Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869 (7th Cir. 1997)

(indicating that the use of “fictitious names [is] allowed when necessary to protect the privacy of

… rape victims…”); Roe v. St. Louis Univ., 2009 WL 910738 (E.D. Mo. Apr. 2, 2009) (allowing

rape victim plaintiff to use a pseudonym because plaintiff’s privacy interest outweighed the

public’s right to access judicial records); E.E.O.C. v. Spoa, LLC., 2013 WL 5634337 (D. Md.

Oct. 15, 2013) (finding that “sexual assault” is a “highly sensitive and personal matter”); Doe v.

City of Chicago, 360 F.3d 667, 669 (7th Cir. 2004) (in denying the right to proceed

anonymously, court emphasized the fact that the plaintiff was “not a minor, a rape or torture

victim, a closeted homosexual, or … a likely target of retaliation by people who would learn her

identity only from a judicial opinion or other court filing”) (emphasis added).

       Furthermore, the fact that Plaintiff was a minor when the alleged sexual assaults occurred

weigh in favor of protecting Plaintiff’s identity in this litigation. Indeed, courts within the Tenth

Circuit consider a litigant status a minor at the time of the subject occurrence a factor weighing

in favor or anonymity. See Merck & Co., Inc., at *2; Doe v. Boulder Valley Sch. Dist. No. RE-2,

2011 WL 3820781, at *3 (finding that the fact the two of the three plaintiffs were minors when

the subject of the action occurred and had only recently reached the age of majority gave “added

weight to plaintiff’s claims that they would suffer further psychological trauma if their names are




                                                 16
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 17 of 22




revealed”); Plaintiff B. v. Francis, 631 F.3d 1310, 1316-17 (11th Cir. 2011) (finding that

anonymity was appropriate where the issues involved – “descriptions of the plaintiffs in various

stages of nudity and engaged in explicit sexual conduct while they were minors” – “could not be

of a more sensitive and highly personal nature”). Here, Plaintiff was a mere 16 years old when

the subject events took place and has only reached the age of majority less than six months ago.

Thus, Plaintiff’s current age and her age at the time of the assaults weighs in favor of anonymity.

       Further, courts have recognized that allowing a plaintiff to proceed anonymously in

similar situations is not merely a tactic to avoid inconsequential embarrassment or humiliation.

Indeed, courts have recognized that the forcing of plaintiffs who have been victims of sexual

assault to publicly identify themselves – as would happen should Plaintiff be forced to proceed

under her given name - would result in not only further embarrassment, but could result in

further victimization and loss of dignity, resulting in more harm than good. See Doe v. Cabrera,

301 F.R.D. 1, at *5, n. 6 (D.D.C. 2014); Doe v. Shakur, 164 F.R.D. 359, 362 (S.D.N.Y.1996);

Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D. 264, 267 (E.D.Tex. 2007).

       Plaintiff, who has taken steps to protect her identity leading up to these proceedings,

should be permitted to proceed anonymously due to the recognized highly sensitive and personal

nature associated with being a minor-aged victim of sexual assault.

   B. Disclosure of Plaintiff’s identity would result in significant harm to Plaintiff.

       In addition, Plaintiff should be permitted to proceed anonymously in this matter as the

revelation of her identify would result in significant harm to Plaintiff, the exact type of which she

seeks to remedy by the commencement of this lawsuit. See Doe v. Colgate Univ., 2016 WL

1448829, at *3 (N.D.N.Y. Apr. 12, 2016).




                                                 17
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 18 of 22




       Courts have repeatedly recognized that the disclosure of the names of victims of sexual

assault makes such individuals susceptible to added ridicule, stigmatization, and further mental

and emotional harm. See e.g., Doe v. Cabrera, 301 F.R.D. 1, at *5, n. 6 (D.D.C. 2014); Doe v.

Shakur, 164 F.R.D. 359, 362 (S.D.N.Y.1996); Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D.

264, 267 (E.D.Tex. 2007); E.E.O.C. v. Spoa, LLC., 2013 WL 5634337, at *3 (D. Md. Oct. 15,

2013) (finding that ordering the plaintiff to proceed under her own name “poses needless risk of

mental harm” and further finding that “[i]t is not simply that Doe may face embarrassment from

… widespread disclosure … but rather she may face psychological harm from having this

sensitive experience made permanently available to anyone with Internet access”). Here, Plaintiff

seeks redress for, among other things, the tremendous emotional harm she has suffered as a

result of the Assault perpetrated by the Assaulter Defendants, and the remaining defendants’

failure to address the criminal assault resulting in further torment and harm to Plaintiff. To force

Plaintiff to reveal her identity would not merely fail to remedy the already present emotional

wound she hopes to heal, but would leave her vulnerable to further harm. In other words, forcing

Plaintiff to reveal her identity would not further any aspect of the litigation but would “instead

pose[] a risk that Plaintiff would be subject to unnecessary ridicule and attention.” Doe v.

Colgate Univ., 2016 WL 1448829, at *3.

       Based on the foregoing, Plaintiff should be permitted to proceed anonymously, as

requiring her to reveal her identity would result in significant harm to Plaintiff, including the

exact damages she seeks to remedy in this matter; namely, physical, psychological, emotional

and reputational damages, economic injuries and the loss of educational and career opportunities.

   C. Defendants will not be prejudiced by allowing Plaintiff to proceed pseudonymously.




                                                18
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 19 of 22




       Further, Plaintiff should be permitted to proceed anonymously as Defendants will not be

prejudiced in any way by proceeding against an anonymous party.

       “Other than the need to make redactions and take measures not to disclose plaintiff's

identity, defendants will not be hampered or inconvenienced merely by Plaintiff's anonymity in

court papers.” Doe No. 2 v. Kolko, 242 F.R.D. 193, 198 (E.D.N.Y. 2006). Significantly,

Defendants are already aware of Plaintiff’s true identity. Thus, there is no doubt that Defendants

will have an unobstructed opportunity to conduct discovery, present their defenses and litigate

this matter, regardless of whether Plaintiff identifies herself or proceeds anonymously.

       Accordingly, Plaintiff must be permitted to proceed anonymously in this action as

revealing her name will cause significant prejudice and harm to Plaintiff, while proceeding

anonymously will not hinder Defendants in any way.

   D. There is a weak public interest in knowing Plaintiff’s identity

       Plaintiff should also be permitted to proceed in this action anonymously as the public

does not have a strong interest in knowing her identity. Considering the purely legal nature of the

claims presented, there is a weak public interest in learning Plaintiff’s identity as an individual.

       “[T]he public generally has a strong interest in protecting the identities of sexual assault

victims so that other victims will not be deterred from reporting such crimes.” See Doe No. 2 v.

Kolko, 242 F.R.D. 193, 195-96 (E.D.N.Y. 2006) (emphasis added); Doe v. Evans, 202 F.R.D.

173 (E.D. Pa. 2001) (finding that “the public has an interest in protecting the identities of sexual

assault victims so that other victims will feel more comfortable suing to vindicate their

rights…”). While in the past courts strongly disfavored allowing plaintiffs to proceed

anonymously except in extreme circumstances, the nature of the Internet today is such that any

plaintiff’s identity is readily accessible via a simple online search. Thus, courts must be willing




                                                 19
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 20 of 22




to afford additional protective measures to avoid further damage to a plaintiff involved in a

matter concerning such egregious violations as the present one. See Doe v. Boulder Valley Sch.

Dist. No. RE-2, 2011 WL 3820781, at *3 (Aug. 30, 2011) (“[A]lthough the media frequently

exercise discretion in not publishing the names of sexual assault victims, electronic case filing

allows anyone with an internet connection to access public pleadings, which means that

revealing plaintiffs’ names could expose them to contact be persons seeking to exploit their

perceived vulnerability”).

       Further, particularly in the current social and political climate, there is no doubt that

“cases stemming from … sexual abuse on [school] campuses have garnered significant media

attention, posing the risk of further reputational harm to [] plaintiffs in these cases ...” Doe v.

Colgate Univ., 2016 WL 1448829, at *2 (N.D.N.Y. Apr. 12, 2016); see also Doe v. Brown, 2016

WL 715794, at * 1 (D.R.I. Feb. 22, 2016) (“This case concerns an issue that has been the subject

of increasing attention and controversy, particularly in academia, and which has garnered much

recent media and scholarly commentary”).

       Here, if Plaintiff were required to reveal her name, even if Plaintiff were to succeed on

her claims against Defendants, the public’s access to her identity would leave her vulnerable to

further exploitations and would result in further damage to her future educational and career

endeavors, resulting in additional mental, emotional and psychological harm, the very harms

which she seeks to remedy in this action. As such, “protecting the anonymity of sexual assault

victims and those accused of committing sexual assault can be an important safeguard to ensure

that the due process rights of all parties are protected.” Doe v. Colgate Univ., 2016 WL 1448829,

at *2 (N.D.N.Y. Apr. 12, 2016).




                                                20
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 21 of 22




        Finally, there is simply nothing about the status of the Plaintiff that would heighten any

public interest beyond the normal public interest in any judicial proceedings sufficient to

outweigh Plaintiff’s right to privacy. Moreover, the public’s knowledge will only be minimally

restricted, as it will still know what is alleged to have occurred. Allowing Plaintiff to proceed

anonymously will not significantly obstruct the public’s interest in this matter. To the contrary,

forcing Plaintiff to reveal her identity could have a potential chilling effect on other similarly

situated future plaintiffs, a result widely recognized by federal courts across the nation. See e.g.,

Doe No. 2 v. Kolko, 242 F.R.D. 193, 195-96 (E.D.N.Y. 2006); Doe v. Cabrera, 301 F.R.D. 1, at

*6-8, n. 9 (D.D.C. 2014) (“[t]his Court agrees that unnecessarily compelling victims of alleged

sexual assault to reveal their identities in a case could set forth precedent that has the unintended

consequence of discouraging similarly situated victims in the future from reporting sexual assault

crimes”); Doe v. Evans, 202 F.R.D. 173, 176 (E.D.Pa. 2001)) (emphasis added) (finding that “the

public has an interest in protecting the identities of sexual assault victims so that other victims

will feel more comfortable suing to vindicate their rights…”).

        Accordingly, there is not a strong public interest in knowing Plaintiff’s identity as an

individual, as the issues presented to this Court concern a much greater population of potential

plaintiffs.

        Based on the foregoing, in consideration of the balancing of relevant factors, the Court

should allow Plaintiff to employ a pseudonym in this matter. The interests of Defendants and/or

the public will not be harmed at this early stage of the case if Plaintiff’s name is not revealed.

Plaintiff and her attorneys are prepared to address measures to protect the confidentiality of her

identity should the Court require disclosure to the public at a later stage in the proceedings.




                                                 21
Case 1:19-cv-00746-KMT Document 2 Filed 03/13/19 USDC Colorado Page 22 of 22




                                          CONCLUSION

       For these reasons and such other reasons as may appear just to the Court, Plaintiff, Jane

Doe, requests that his Motion to Restrict Access Pursuant to D.C. Colo. L. Civ. R 7.2 be granted

ordering a Level 1 Restriction on all filings pertaining to this case.


Dated this 13th day of March, 2019.

                                                       /s/ Michael J. Mirabella
                                                       [e-filing – March 13, 2019]

                                                       Michael J. Mirabella, Esq.
                                                       Campbell, Killin, Britain, & Ray, LLC.
                                                       270 St. Paul Street, Suite 300
                                                       Denver, Colorado 80206
                                                       Tel: 303-394-7209
                                                       mmirabella@ckbrlaw.com

                                                               -and-

                                                       /s/ Andrew T. Miltenberg
                                                       [e-filing – March 13, 2019]

                                                       Andrew T. Miltenberg, Esq.
                                                       Gabrielle M. Vinci, Esq. (admission
                                                       pending)
                                                       363 7th Avenue, Fifth Floor
                                                       New York, NY 10001
                                                       212-736-4500
                                                       amiltenberg@nmllplaw.com
                                                       gvinci@nmllplaw.com

                                                       COUNSEL FOR PLAINTIFF




                                                  22
